UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1-33825 El Paso Pipeline Partners, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-0789784 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Internet Website: www.eppipelinepartners.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. Common units outstanding on May 6, 2008: 57,194,036 EL PASO PIPELINE PARTNERS, L.P. TABLE OF CONTENTS Caption Page PART I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II – Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Cautionary Statements for Purposes of the “Safe Harbor” Provisions of the Private SecuritiesLitigation Reform Act of 1995 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing El Paso Pipeline Partners, L.P. and/or our subsidiaries. i PART I – FINANCIAL INFORMATION Item 1. Financial Statements EL PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per unit amounts) (Unaudited) Quarter Ended March 31, 2008 2007 Operating revenues $ 33.7 $ 26.4 Operating expenses Operation and maintenance 8.2 11.2 Depreciation and amortization 6.2 3.8 Taxes, other than income taxes 1.1 0.5 15.5 15.5 Operating income 18.2 10.9 Earnings from unconsolidated affiliates 15.1 — Other income (expense), net (0.1 ) 0.7 Interest and debt expense (5.6 ) (1.5 ) Net income $ 27.6 $ 10.1 Net income per limited partner unit — Basic and Diluted: Common units $ 0.32 Subordinated units $ 0.32 See accompanying notes. 1 El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except units) (Unaudited) March 31, December 31, 2008 2007 ASSETS Current assets Cash and cash equivalents $ 9.2 $ 4.6 Accounts receivable Customer, net of allowance of $0.7 in 2008 and 2007 12.7 11.6 Affiliates 2.9 0.8 Prepaid assets 1.2 1.6 Regulatory assets 3.8 — Other 3.1 3.0 Total current assets 32.9 21.6 Property, plant and equipment, at cost 824.2 805.6 Less accumulated depreciation and amortization 199.4 193.4 Total property, plant and equipment, net 624.8 612.2 Other assets Investment in unconsolidated affiliates 269.9 258.5 Regulatory assets 8.5 9.0 Other 1.0 1.2 279.4 268.7 Total assets $ 937.1 $ 902.5 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable and accrued liabilities Trade $ 7.8 $ 2.2 Affiliates 2.2 3.8 Other 10.5 32.1 Regulatory liabilities 1.3 4.9 Other 4.6 5.0 Total current liabilities 26.4 48.0 Long-term financing obligations, including capital lease obligation 502.8 462.9 Other liabilities 0.2 0.3 Commitments and contingencies (Note 5) Partners’ capital Common units (issued 57,194,036 units in 2008 and 57,187,786 in 2007) $ 842.6 $ 831.8 Subordinated units (issued 27,727,411 units in 2008 and 2007) 289.4 284.1 General partner units (issued 1,732,963 units in 2008 and 2007) (724.3 ) (724.6 ) Total partners’ capital 407.7 391.3 Total liabilities and partners’ capital $ 937.1 $ 902.5 See accompanying notes. 2 El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March 31, 2008 2007 Cash flows from operating activities Net income $ 27.6 $ 10.1 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 6.2 3.8 Earnings from unconsolidated affiliates, adjusted for cash distributions (11.5 ) — Other non-cash income items (0.4 ) (0.5 ) Asset and liability changes (3.0 ) 1.9 Net cash provided by operating activities 18.9 15.3 Cash flows from investing activities Capital expenditures (43.0 ) (36.6 ) Other (0.1 ) — Net cash used ininvesting activities (43.1 ) (36.6 ) Cash flows from financing activities Net proceeds from borrowings under credit facility 40.0 — Payments to retire long-term debt, including capital lease obligations (0.1 ) (0.1 ) Distributions (11.1 ) — Net change in notes payable to affiliate — 21.4 Net cash provided by financing activities 28.8 21.3 Net change in cash and cash equivalents 4.6 — Cash and cash equivalents Beginning of period 4.6 — End of period $ 9.2 $ — See accompanying notes. 3 El PASO PIPELINE PARTNERS, L.P. NOTES
